                      Case
AO 199A (Rev. 12/11- EDCA     1:20-mj-00071-BAM
                          [Fresno])                              Document
                                    Order Setting Conditions of Release     7 Filed 07/20/20 Page 1 Page
                                                                                                     of 31 of         3     Pages



                                  UNITED STATES DISTRICT COURT
                                                                for the
                                                                                                            FILED
                                            Eastern District of California                                  Jul 17, 2020
                                                                                                        CLERK, U.S. DISTRICT COURT
                                                                                                      EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                 )
                           v.                                    )
                                                                 )             Case No.        1:20-mj-00071-BAM
KYLEE ROSE ALVAREZ,                                              )


                                   ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:        U.S. DISTRICT COURT, 221 West Broadway, San Diego, CA 92101
                                                                                       Place

      before U.S. MAGISTRATE JUDGE ANDREW G. SCHOPLER

      on                                               July 23, 2020 at 2:00 PM
                                                                     Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:     Defendant (through PTS)           PRETRIAL SERVICES                  US ATTORNEY      US MARSHAL)
Case 1:20-mj-00071-BAM Document 7 Filed 07/20/20 Page 2 of 3
AO I 99C (Rev. 09/08- EDCA
                       Case[Fresno)) Advice of Penalties
                               1:20-mj-00071-BAM                                               3 3
                                                                                       Page 3 of
                                                           Document 7 Filed 07/20/20 Page                                of   3   Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:           KYLEE ROSE ALVAREZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison; and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release requir.e, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five-years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the/forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that J am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                           Directions to the United States Marshal

( 0) The defendant is ORDERED released after processing.




Date:        7/17/2020
                                                                                 Judicial Officer's Signature

                                                           BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
                                                                                    Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE      U.S. AHORNEY           U.S. MARSHAL
